Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 10/27/2020 has been entered. Claims 2 and 6-12 remain pending in the application.  Claims 15-17 are new. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 6/29/2020.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 6-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2006/0052747 to Nishimura et al.
Regarding claim 2, Nishimura et al. discloses a method of manufacturing a mixing syringe (syringe 1, Figs. 1 -6) comprising a combination plunger (combination plunger formed by plunger 8, sidewalls of inner cylinder assemblage 20), the method comprising:
locating a first mixing substance (powdery or frozen dry medicine 12, paragraph 32) in an outer chamber (accommodation portion 11 formed between the inner cylinder assemblage 20 and the outer cylinder 2; paragraph 32) of the mixing syringe (syringe 1) and inserting a first or proximal seal (gasket 6) in the outer chamber (accommodation portion 11 formed between the inner cylinder assemblage 20 and 
locating a second mixing substance (medicine-dissolving liquid 10; paragraph 32) in an inner chamber (accommodation portion 9 formed among the sealing member 13) of the mixing syringe (syringe 1) and inserting a plunger seal (gasket 7) (see Fig. 2);
disposing the combination plunger at a distal end of the mixing syringe (shown in Fig. 2, the both plunger 8 and sidewalls of inner cylinder assemblage 20 are situated at the distal end of the syringe 1), the combination plunger (combination plunger formed by plunger 8, sidewalls of inner cylinder assemblage 20) comprising a delivery plunger (plunger 8) and a mixing plunger (formed by inner cylinder assemblage 20), the delivery plunger (plunger 8) releasably engaged with the mixing plunger (formed by inner cylinder assemblage 20) (compare Figs. 2-4; the disposing including 
aligning the delivery plunger (delivery plunger is formed by plunger 8) of the combination plunger (combination plunger formed by plunger 8 and sidewalls of inner cylinder assemblage 20) for axial translation within the inner chamber (accommodation portion 9 formed among the sealing member 13), wherein the delivery plunger (delivery plunger is formed by plunger 8) is initially proximal to one or more apertures (formed by the opening of the inner cylinder 5 is air tightly closed with the sealing member 13; paragraph 59) of the inner chamber (accommodation portion 9 formed among the sealing member 13) and capable of connecting to the plunger seal (gasket 7) (via female screw portion 39 engaging a male screw portion 34 formed at the rear-end portion of the second gasket 7, paragraph 71)( see Fig. 2); and
mounting the mixing plunger (mixing plunger defined as sidewalls of inner cylinder assemblage 20) of the combination plunger (combination plunger formed by plunger 8 and sidewalls of inner cylinder assemblage 20) in the outer chamber (accommodation portion 11 formed between the inner cylinder assemblage 20 and the outer cylinder 2; paragraph 32), wherein the mixing plunger (mixing plunger defined as sidewalls of inner cylinder assemblage 20) contacts the first or proximal seal (gasket 6) (see Fig. 2).
Regarding claim 6, Nishimura et al. discloses the claimed invention as discussed above concerning claim 2, and Nishimura et al. further discloses that disposing the combination plunger (combination plunger formed by plunger 8 and sidewalls of inner cylinder assemblage 20) at the distal 
Regarding claim 7, Nishimura et al. discloses the claimed invention as discussed above concerning claim 2, and Nishimura et al. further discloses that after locating the second mixing substance (medicine-dissolving liquid 10; paragraph 32) in the inner chamber (accommodation portion 9 formed among the sealing member 13) of the mixing syringe (syringe 1), sealing the mixing syringe (syringe 1) with a sealing membrane (sealing cap 4).
Regarding claim 12, Nishimura et al. discloses the claimed invention as discussed above concerning claim 2, and Nishimura et al. further discloses inserting a needle assembly (projected member 14) into the inner chamber (accommodation portion 9 formed among the sealing member 13) distal of the one or more apertures (formed by the opening of the inner cylinder 5 is airtightly closed with the sealing member 13; paragraph 59) (projected member 14 is for breaking sealing member 13; see Figs, 2-4, and at least as shown in Fig. 3, the projected member 14 is positioned distal to the opening of the inner cylinder 5 that is/was airthgihtly closed with the sealing member 13).

Allowable Subject Matter
Claims 15, 16 and 17 are allowed.
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claims submitted on 10/27/2020 have been considered and are persuasive in part, and not persuasive in part. 
With regard to applicant’s arguments against the Wright reference, the Examiner agrees that Applicant’s amendment to claim 2 overcomes the Wright reference. As such, the rejections based on Wright have been withdrawn. 
However, Applicant’s arguments with regard to the Nishimura reference are not persuasive. Nishimura teaches that the combination plunger is defined by plunger 8, which reads on the claimed delivery plunger, and the plunger formed by the sidewalls of inner cylinder assemblage 20, which reads on the claimed mixing plunger. These two elements are disposed at the distal end of the mixing syringe, at least as shown in Fig. 2, and are releasably engaged to one another, as each is shown as moving independently of one another in Figs. 2-6. Applicant has even acknowledged this independent and free movement between the two plungers on page 7 of the arguments submitted on 10/27/2020. This independent and free movement between the two plungers of Nishimura is being interpreted by the Examiner as the claimed “the delivery plunger releasably engaged with the mixing plunger”, since the two plungers are held together, i.e., engaged to one another by way of at least gasket 7, but are also releasable from one another as to facilitate the independent and free movement between the two plungers. As such, the Examiner believes that Nishimura anticipates claim 1 as presently presented. Please see above rejection of claim 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMBER R STILES/Primary Examiner, Art Unit 3783